Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claim 20 is allowable over the prior art as the Office could find no prior art which discloses or a motivation to combine prior art which would disclose the following: to generate pixel map data including a plurality of pixel identifications (IDs) based on the output of the HDR unit and the second control signal, the first image data including a plurality of pixel values corresponding to the one screen, the plurality of pixel IDs indicating one or more display quality enhancement algorithms to be applied to the plurality of pixel values; a display quality enhancer configured to generate second image data including a plurality of display quality enhancement pixel values by applying the one or more display quality enhancement algorithms to the plurality of pixel values based on the first image data and the pixel map data; a register configured to receive at least one meta data corresponding to at least one of the plurality of layer data from the at least one processor, and to generate the first control signal, the second control signal and a third control signal based on the at least one meta data; and a frame rate control unit configured to control a frame rate of the display device based on the third control signal”.  

Claim 21 is allowable over the prior art as the Office could find no prior art which discloses or a motivation to combine prior art which would disclose the following: generate block map data including a plurality of block identifications (IDs) based on the plurality of layer data, the plurality of layer data representing a plurality of images to be displayed on the one screen of the display device, the plurality of block IDs indicating one or more display quality enhancement algorithms to be applied to the plurality of pixel values; and a display quality enhancer configured to generate second image data including a plurality of display quality enhancement pixel values by applying the one or more display quality enhancement algorithms to a plurality of blocks based on the first image data and the block map data, wherein the display device includes a plurality of pixels, and each of the plurality of pixel values correspond to a respective one of the plurality of pixels, and wherein two or more of the plurality of pixels are grouped to form each of the plurality of blocks, and each of the plurality of block IDs corresponds to a respective one of the plurality of blocks

Claims 4, 9, 10 14, 16, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vondran, Jr. et al., US Patent Application (20150104074), hereinafter “Vondran, Jr.” and Mertens et al., US Patent Application (20190052908), hereinafter “Mertens”.

Regarding claim 1 Vondran Jr. para r teaches an image processing device image processing results … to those achieved by light-field or plenoptic imaging devices [Vondran Jr. para 0023] comprising at least one processor an image processor [Vondran Jr. para 0027] configured to implement: a blender configured to: 
receive a plurality of layer data; generate first image data by blending the plurality of layer data, the focuser 130 selectively focuses the first image 202 according to the point for focus 140, by blending portions of the blurred replica 250 with the first image 202 [Vondran Jr. para 0060] 
the first image data including a plurality of pixel values corresponding to one screen in a display device , a user of the device 160 may, after capture of the first and second images 202 and 204 by the device 160, select a point on the first image 202 (or the second image 204) to be selectively focused using a capacitive touch screen, mouse, keyboard, electronic pen, etc, [Vondran Jr. para 0061]; and generate pixel map data The edge map generator 126, generally, generates an edge map by identifying edges in at least one image [Vondran Jr. para 0050] 
including a plurality of pixel identifications (IDs) based on the plurality of layer data, the plurality of layer data representing a plurality of images to be displayed on the one screen in the display device, As illustrated in FIG. 3, the edge map 222 is embodied by data representative of edges. In the context of FIGS. 2 and 3, the edge map 222 is embodied by data representative of edges in the first image 202. In one embodiment, the edge map generator 126 generates the edge map 222 by identifying pixels or pixel areas in the first image 202 where pixel or pixel area brightness quickly changes or encounters a discontinuity (i.e., at "step changes"). [Vondran, Jr. para 0042] the plurality of pixel IDs indicating one or more display quality enhancement algorithms to be applied to the plurality of pixel values other stereo algorithms, processes, or variations thereof may be relied upon by the depth map generator 124. For example, the depth map generator 124 may rely upon squared intensity differences, absolute intensity differences, mean absolute difference measures, or other measures of difference between pixel values [Vondran, Jr. para 0045]; and 
Vondran does not explicitly disclose but Mertens discloses a display quality enhancer configured to generate second image data including a plurality of display quality enhancement pixel values by applying the one or more display quality enhancement algorithms a function determination unit 2526 which uses an algorithm to determine a saturation function s(Y′), in which s is a luma-dependent multiplier for multiplying the chroma components …  optimization of the darkest colors to the dedicated algorithms of the tv manufacturer [Mertens para 0259] to the plurality of pixel values based on the first image data and the pixel map data. Then in luma convertor 2501 a function is applied as it is defined by received function definition metadata, … non-linear color components (e.g. R's=sqrt(R_linear_LDR), in which R_linear_LDR is the red linear color component needed for mixing to produce the correctly rendered image on a 100 nit PB display). [Mertens para 0259] it may be useful to do a calculation of the optimized display-dependent look, and the therewith corresponding gt or Ls in a linearized color domain. E.g., in the embodiment of FIG. 26, the particular (e.g. defined by the color grader) luminance mapping functions upgrading from LDR to HDR (or LDR to MDR) were defined in a perceptually uniform representation of the brightnesses (which allows the grader a quicker more relevant control of the look and the brightnesses of all image objects).  [Mertens para 0261]


Vondran Jr. discloses aspects of depth map generation and post capture focusing and re-focusing are described. According to one embodiment, a depth map is generated. The depth map may include a mapping among relative depth values in a field of view of an image based on a difference between pixels of a first image and pixels of a second image. An edge map may also be generated by identifying edges in at least one of the first image or the second image. Using the depth map and the edge map, the relative depth values in the depth map may be smoothed using the edge map. In this manner, certain discontinuities in depth values may be smoothed within edge-bounded regions defined by the edge map. The depth map may be used for focusing and re-focusing, for example, or for object extraction, scene understanding, or gesture recognition, among other imaging processes.
Mertens discloses processes and methods to enable practical and quick generation of a family of good looking HDR gradings for various displays on which the HDR image may need to be shown, we describe a color transformation apparatus (201) to calculate resultant colors (R2, G2, B2) of pixels of an output image (IM_MDR) for a display with a display peak brightness (PB_D) starting from input colors (R, G, B) of pixels of an input image (Im_in) having a maximum luma code corresponding to a first image peak brightness (PB_IM1) which is different from the display peak brightness, characterized in that the color transformation apparatus comprises: —a color transformation determination unit (102; 2501) arranged to determine a color transformation (TMF; g) as defined in color processing specification data (MET_1) comprising at least one tone mapping function (CC) received via a metadata input (116), which color transformation specifies how the luminances of pixels of the input image are to be converted into luminances for those pixels of a second image (IM_HDR) having corresponding to its maximum luma code a second image peak brightness (PB_IM2), which is different from the display peak brightness (PB_D) and the first image peak brightness (PB_IM1), and whereby the division of the first image peak brightness by the second image peak brightness is either larger than 2 or smaller than ½; —a scaling factor determination unit (200; 2603) arranged to determine a resultant common multiplicative factor (gt; Ls), the unit being arranged to apply determining along a direction (DIR) a position along a metric a position (M_PB_U) which corresponds with the display peak brightness (PB_D) and arranged to determine the resultant common multiplicative factor (gt; Ls) based on the position, and wherein the color transformation apparatus (201) further comprises: —a scaling multiplier (114) arranged to multiply each of the three color components of an RGB color representation of the input colors with the resultant common multiplicative factor (gt).
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Vondran Jr. and Mertens.  Mertens improves Vondran Jr. image processing by using color improvement techniques while combing multiple image data to produce a high quality image output.

Regarding claim 7 Vondran Jr. and Mertens teaches everything above (see claim 1).  In addition, Vondran Jr. teaches wherein one or more of the plurality of pixel IDs corresponding to layer data among the plurality of layer data have a same pixel ID. the edge map generator 126 generates the edge map 222 by identifying pixels or pixel areas in the first image 202 [Vondran Jr. para 0042]

Regarding claim 8 Vondran Jr. and Mertens teaches everything above (see claim 1).  In addition, Vondran Jr. teaches wherein one or more of the plurality of pixel IDs corresponding to layer data among the plurality of layer data have different pixel IDs from each other. the depth map 506 may be considered a coarse map for depth reference, and the depth map 504 may be determined by the depth map generator 124 by identifying shifts in pixel values among a pair of downscaled images and with reference to the depth map 506. [Vondran Jr. para 0048]

Regarding claim 13 Vondran Jr. and Mertens teaches everything above (see claim 1).  In addition, Mertens teaches wherein the plurality of layer data are provided from one or more external data processing devices. these can be transmitted alternatively as separate image communications on e.g. a video communication network like the internet, or a DVB-T channel. Or WO2007082562 and WO2005104035 teach scalable coding methods, in which the HDR image is reconstructable at a receiving side from the LDR image, some tone mapping on it, and a residual HDR image to come sufficiently close to the HDR original (but only that HDR image with those particular pixel colors and object luminance being reconstructable from the base layer LDR image) [Mertens para 0003]

Regarding claim 17 Vondarn Jr. teaches an image processing method image processing results … to those achieved by light-field or plenoptic imaging devices [Vondran Jr. para 0023] comprising: receiving a plurality of layer data, the plurality of layer data representing a plurality of images to be displayed on one screen in a display device the focuser 130 selectively focuses the first image 202 according to the point for focus 140, by blending portions of the blurred replica 250 with the first image 202 [Vondran Jr. para 0060] In the context of FIGS. 2 and 3, …in the first image 202. (image is displayed) [Vondran, Jr. para 0042 and see Figs. 2 and 3 ]; generating first image data by blending the plurality of layer data, the first image data including a plurality of pixel values corresponding to the one screen , the edge map 222 is embodied by data representative of edges. In the context of FIGS. 2 and 3, the edge map 222 is embodied by data representative of edges in the first image 202. In one embodiment, the edge map generator 126 generates the edge map 222 by identifying pixels or pixel areas in the first image 202 where pixel or pixel area brightness quickly changes or encounters a discontinuity (i.e., at "step changes")., [Vondran Jr. para 0042];; generating pixel map data The edge map generator 126, generally, generates an edge map by identifying edges in at least one image [Vondran Jr. para 0050] including a plurality of pixel identifications (IDs) based on the plurality of layer data, As illustrated in FIG. 3, the edge map 222 is embodied by data representative of edges. In the context of FIGS. 2 and 3, the edge map 222 is embodied by data representative of edges in the first image 202. In one embodiment, the edge map generator 126 generates the edge map 222 by identifying pixels or pixel areas in the first image 202 where pixel or pixel area brightness quickly changes or encounters a discontinuity (i.e., at "step changes"). [Vondran, Jr. para 0042] the plurality of pixel IDs indicating one or more display quality enhancement algorithms to be applied to the plurality of pixel values other stereo algorithms, processes, or variations thereof may be relied upon by the depth map generator 124. For example, the depth map generator 124 may rely upon squared intensity differences, absolute intensity differences, mean absolute difference measures, or other measures of difference between pixel values [Vondran, Jr. para 0045]; and 
Vondran does not explicitly disclose but Mertens discloses generating second image data including a plurality of display quality enhancement pixel values by applying the one or more display quality enhancement algorithms a function determination unit 2526 which uses an algorithm to determine a saturation function s(Y′), in which s is a luma-dependent multiplier for multiplying the chroma components …  optimization of the darkest colors to the dedicated algorithms of the tv manufacturer [Mertens para 0259]  to the plurality of pixel values based on the first image data and the pixel map data. Then in luma convertor 2501 a function is applied as it is defined by received function definition metadata, … non-linear color components (e.g. R's=sqrt(R_linear_LDR), in which R_linear_LDR is the red linear color component needed for mixing to produce the correctly rendered image on a 100 nit PB display). [Mertens para 0259] it may be useful to do a calculation of the optimized display-dependent look, and the therewith corresponding gt or Ls in a linearized color domain. E.g., in the embodiment of FIG. 26, the particular (e.g. defined by the color grader) luminance mapping functions upgrading from LDR to HDR (or LDR to MDR) were defined in a perceptually uniform representation of the brightnesses (which allows the grader a quicker more relevant control of the look and the brightnesses of all image objects).  [Mertens para 0261]

Vondran Jr. discloses aspects of depth map generation and post capture focusing and re-focusing are described. According to one embodiment, a depth map is generated. The depth map may include a mapping among relative depth values in a field of view of an image based on a difference between pixels of a first image and pixels of a second image. An edge map may also be generated by identifying edges in at least one of the first image or the second image. Using the depth map and the edge map, the relative depth values in the depth map may be smoothed using the edge map. In this manner, certain discontinuities in depth values may be smoothed within edge-bounded regions defined by the edge map. The depth map may be used for focusing and re-focusing, for example, or for object extraction, scene understanding, or gesture recognition, among other imaging processes.
Mertens discloses processes and methods to enable practical and quick generation of a family of good looking HDR gradings for various displays on which the HDR image may need to be shown, we describe a color transformation apparatus (201) to calculate resultant colors (R2, G2, B2) of pixels of an output image (IM_MDR) for a display with a display peak brightness (PB_D) starting from input colors (R, G, B) of pixels of an input image (Im_in) having a maximum luma code corresponding to a first image peak brightness (PB_IM1) which is different from the display peak brightness, characterized in that the color transformation apparatus comprises: —a color transformation determination unit (102; 2501) arranged to determine a color transformation (TMF; g) as defined in color processing specification data (MET_1) comprising at least one tone mapping function (CC) received via a metadata input (116), which color transformation specifies how the luminances of pixels of the input image are to be converted into luminances for those pixels of a second image (IM_HDR) having corresponding to its maximum luma code a second image peak brightness (PB_IM2), which is different from the display peak brightness (PB_D) and the first image peak brightness (PB_IM1), and whereby the division of the first image peak brightness by the second image peak brightness is either larger than 2 or smaller than ½; —a scaling factor determination unit (200; 2603) arranged to determine a resultant common multiplicative factor (gt; Ls), the unit being arranged to apply determining along a direction (DIR) a position along a metric a position (M_PB_U) which corresponds with the display peak brightness (PB_D) and arranged to determine the resultant common multiplicative factor (gt; Ls) based on the position, and wherein the color transformation apparatus (201) further comprises: —a scaling multiplier (114) arranged to multiply each of the three color components of an RGB color representation of the input colors with the resultant common multiplicative factor (gt).
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Vondran Jr. and Mertens.  Mertens improves Vondran Jr. image processing by using color improvement techniques while combing multiple image data to produce a high quality image output.


Claim(s) 2, 3, 5, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vondran, Jr., Mertens and in further view of Vogels et al., US Patent Application (20180293713), hereinafter “Vogels”

Regarding claim 2 Vondran Jr. and Mertens teaches everything above (see claim 1).  In addition, Vondran Jr. teaches wherein: the plurality of pixel values include a first pixel value through an N-th pixel value, where N is a natural number greater than or equal to two; the plurality of pixel IDs include a first pixel ID through an N-th pixel ID; the plurality of display quality enhancement pixel values include a first display quality enhancement pixel value through an N-th display quality enhancement pixel value; and the display quality enhancer is further configured to: select a first display quality enhancement algorithm among the one or more display quality enhancement algorithms based on the first pixel ID the smoother 128 filters columns (i.e., in a first direction) of depth values of the depth map 224 between a first pair of edges in the edge map 222. The smoother 128 further filters rows (i.e., in a second direction) of depth values of the depth map 224 between a second pair edges in the edge map 222. The process of filtering along columns and rows may proceed iteratively between filtering columns and rows, until a suitable level of smoothing has been achieved. [Vondran Jr. para 0051]; and 
Vondarn Jr does not teach but Vogels teaches generate the first display quality enhancement pixel value by applying the first display quality enhancement algorithm to the first pixel value among the plurality of pixel values. The goal of denoising Monte Carlo renderings may be to create an algorithm that takes low-quality, cheap-to-render images as input and produce corresponding images that look similar to the “ground truth” images that may be produced with an expensive high quality rendering of the same scenes with more sampling rays per pixel. Ideally, the degree of “looking similar” should be judged by humans [Vogels para 0093]

Vondran Jr. discloses aspects of depth map generation and post capture focusing and re-focusing are described. According to one embodiment, a depth map is generated. The depth map may include a mapping among relative depth values in a field of view of an image based on a difference between pixels of a first image and pixels of a second image. An edge map may also be generated by identifying edges in at least one of the first image or the second image. Using the depth map and the edge map, the relative depth values in the depth map may be smoothed using the edge map. In this manner, certain discontinuities in depth values may be smoothed within edge-bounded regions defined by the edge map. The depth map may be used for focusing and re-focusing, for example, or for object extraction, scene understanding, or gesture recognition, among other imaging processes.
Mertens discloses processes and methods to enable practical and quick generation of a family of good looking HDR gradings for various displays on which the HDR image may need to be shown, we describe a color transformation apparatus (201) to calculate resultant colors (R2, G2, B2) of pixels of an output image (IM_MDR) for a display with a display peak brightness (PB_D) starting from input colors (R, G, B) of pixels of an input image (Im_in) having a maximum luma code corresponding to a first image peak brightness (PB_IM1) which is different from the display peak brightness, characterized in that the color transformation apparatus comprises: —a color transformation determination unit (102; 2501) arranged to determine a color transformation (TMF; g) as defined in color processing specification data (MET_1) comprising at least one tone mapping function (CC) received via a metadata input (116), which color transformation specifies how the luminances of pixels of the input image are to be converted into luminances for those pixels of a second image (IM_HDR) having corresponding to its maximum luma code a second image peak brightness (PB_IM2), which is different from the display peak brightness (PB_D) and the first image peak brightness (PB_IM1), and whereby the division of the first image peak brightness by the second image peak brightness is either larger than 2 or smaller than ½; —a scaling factor determination unit (200; 2603) arranged to determine a resultant common multiplicative factor (gt; Ls), the unit being arranged to apply determining along a direction (DIR) a position along a metric a position (M_PB_U) which corresponds with the display peak brightness (PB_D) and arranged to determine the resultant common multiplicative factor (gt; Ls) based on the position, and wherein the color transformation apparatus (201) further comprises: —a scaling multiplier (114) arranged to multiply each of the three color components of an RGB color representation of the input colors with the resultant common multiplicative factor (gt).
Vogel discloses supervised machine learning using neural networks is applied to denoising images rendered by MC path tracing. Specialization of neural networks may be achieved by using a modular design that allows reusing trained components in different networks and facilitates easy debugging and incremental building of complex structures. Specialization may also be achieved by using progressive neural networks. In some embodiments, training of a neural-network based denoiser may use importance sampling, where more challenging patches or patches including areas of particular interests within a training dataset are selected with higher probabilities than others. In some other embodiments, generative adversarial networks (GANs) may be used for training a machine-learning based denoiser as an alternative to using pre-defined loss functions
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Vondran Jr., Mertens and Vogels.  Mertens improves Vondran Jr. image processing by using color improvement techniques while combing multiple image data to produce a high quality image output. Vogels improves the quality of the image processing system through the use of machine learning and neural networks.

Regarding claim 3 Vondran Jr., Mertens and Vogel teaches everything above (see claim 2).  In addition, Vondran Jr. teaches wherein the display quality enhancer is further configured to: select a second display quality enhancement algorithm different from the first display quality enhancement algorithm among the one or more display quality enhancement algorithms based on a second pixel ID; and generate a second display quality enhancement pixel value by applying the second display quality enhancement algorithm to a second pixel value among the plurality of pixel values. he depth map generator 124 may generate the depth map 224, for example, by calculating a sum of absolute differences (SAD) between pixel values in a neighborhood of pixels in the downscaled image 212 and a corresponding neighborhood of pixels in the downscaled image 214, for each pixel in the downscaled images 212 and 214. Each SAD value may be representative of a relative depth value in a field of view of the downscaled images 212 and 214 and, by extension, the first and second images 202 and 204. In alternative embodiments, rather than (or in addition to) calculating relative depth values of the depth map 224 by calculating a sum of absolute differences, other stereo algorithms, processes, or variations thereof may be relied upon by the depth map generator 124 [Vondran Jr. para 0045]

Regarding claim 5 Vondran Jr., Mertens and Vogel teaches everything above (see claim 2).  In addition, Vondran Jr. teaches wherein: the plurality of images include a first image through a K-th image, where K is a natural number greater than or equal to two; the plurality of layer data include first layer data through K-th layer data; and based on the first image and a second image being overlapped and disposed on a first region of the one screen including a first pixel, Generally, similar or corresponding image information (e.g., pixel data) among the first and second images 202 and 204 is shifted in pixel space between the first and second images 202 and 204 due to the relative difference in position (e.g., illustrated as X, Y, R1, and R2 in FIG. 1B) between the first and second sensors 150 and 152 on the device 160.[Vondran Jr. para 0036] the blender is further configured to generate the first pixel ID based on one of the first layer data representing the first image and second layer data representing the second image. The focuser 130 provides an output image 260A based on a blend of the first image 202 and the blurred replica 250. [Vondran Jr. para 0060]

Regarding claim 6 Vondran Jr., Mertens and Vogel teaches everything above (see claim 5).  In addition, Vondran Jr. teaches, wherein, based on the first image being disposed to be displayed on the first region, the blender is further configured to generate the first pixel ID based on the first layer data. the edge map generator 126 generates the edge map 222 by identifying pixels or pixel areas in the first image 202 [Vondran Jr. para 0042]


Regarding claim 11 Vondran Jr., and Mertens teaches everything above (see claim 5).  In addition, Vondran Jr. and Mertens do not teach but Vogel teaches, wherein: the image processing device is further configured to receive at least one meta data corresponding to at least one of the plurality of layer data The generated simulation data may be combined with or used in addition to animation data generated by the one or more object animation systems 1650. The one or more object simulation systems 1660 may be configured to allow a user to associate additional information, metadata, color, lighting, rigging, controls, or the like, with all or a portion of the generated simulation data. [Vogels para 0233]; and 
the blender is further configured to generate the pixel map data based on the plurality of layer data and the at least one meta data. Some examples of visible features that may be considered by the one or more object rendering systems 1670 may include shading (e.g., techniques relating to how the color and brightness of a surface varies with lighting), texture-mapping (e.g., techniques relating to applying detail information to surfaces or objects using maps), [Vogels para 0233]


Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vondran, Jr., Mertens, Vogels and in further view of Mandal et al., US Patent Application (20200134792), hereinafter “Mandal”.


Regarding claim 12 Vondran Jr., Mertens and Vogels teaches everything above (see claim 11).  In addition, Vondran Jr., Mertens and Vogels do not teach but Mandal teaches further comprising a frame rate control unit configured to control a frame rate of the image processing device based on the at least one meta data. HDR image data 108 generally is accompanied by associated metadata 112 about the brightness, contrast, color gamut and/or color volume of an HDR frame with respect to a mastering display. HDR video generally is transmitted to the video processing circuitry or software including the converter 106 as a streaming bitstream, or is stored in one or more data files from which the video processing circuitry or software including the converter reads a streaming bitstream. A streaming bitstream is a bitstream for which data is continually being received at a rate enabling processing of the bitstream to generate output image data at a desired frame rate. [Mandal para 0020]

Vondran Jr. discloses aspects of depth map generation and post capture focusing and re-focusing are described. According to one embodiment, a depth map is generated. The depth map may include a mapping among relative depth values in a field of view of an image based on a difference between pixels of a first image and pixels of a second image. An edge map may also be generated by identifying edges in at least one of the first image or the second image. Using the depth map and the edge map, the relative depth values in the depth map may be smoothed using the edge map. In this manner, certain discontinuities in depth values may be smoothed within edge-bounded regions defined by the edge map. The depth map may be used for focusing and re-focusing, for example, or for object extraction, scene understanding, or gesture recognition, among other imaging processes.
Mertens discloses processes and methods to enable practical and quick generation of a family of good looking HDR gradings for various displays on which the HDR image may need to be shown, we describe a color transformation apparatus (201) to calculate resultant colors (R2, G2, B2) of pixels of an output image (IM_MDR) for a display with a display peak brightness (PB_D) starting from input colors (R, G, B) of pixels of an input image (Im_in) having a maximum luma code corresponding to a first image peak brightness (PB_IM1) which is different from the display peak brightness, characterized in that the color transformation apparatus comprises: —a color transformation determination unit (102; 2501) arranged to determine a color transformation (TMF; g) as defined in color processing specification data (MET_1) comprising at least one tone mapping function (CC) received via a metadata input (116), which color transformation specifies how the luminances of pixels of the input image are to be converted into luminances for those pixels of a second image (IM_HDR) having corresponding to its maximum luma code a second image peak brightness (PB_IM2), which is different from the display peak brightness (PB_D) and the first image peak brightness (PB_IM1), and whereby the division of the first image peak brightness by the second image peak brightness is either larger than 2 or smaller than ½; —a scaling factor determination unit (200; 2603) arranged to determine a resultant common multiplicative factor (gt; Ls), the unit being arranged to apply determining along a direction (DIR) a position along a metric a position (M_PB_U) which corresponds with the display peak brightness (PB_D) and arranged to determine the resultant common multiplicative factor (gt; Ls) based on the position, and wherein the color transformation apparatus (201) further comprises: —a scaling multiplier (114) arranged to multiply each of the three color components of an RGB color representation of the input colors with the resultant common multiplicative factor (gt).
Vogel discloses supervised machine learning using neural networks is applied to denoising images rendered by MC path tracing. Specialization of neural networks may be achieved by using a modular design that allows reusing trained components in different networks and facilitates easy debugging and incremental building of complex structures. Specialization may also be achieved by using progressive neural networks. In some embodiments, training of a neural-network based denoiser may use importance sampling, where more challenging patches or patches including areas of particular interests within a training dataset are selected with higher probabilities than others. In some other embodiments, generative adversarial networks (GANs) may be used for training a machine-learning based denoiser as an alternative to using pre-defined loss functions
Mandal discloses a converter can process image data from input HDR images in real time to compute new metadata about the brightness, contrast, color gamut and/or color volume for the image data to be displayed from each frame. Existing metadata can be ignored. The converter can combine the metadata for a current HDR frame with metadata for a plurality of immediately previous sequential frames to provide parameters for tone mapping. The converter uses these parameters, and characteristics about a lower dynamic range display which will receive output image data, to define a transfer function for converting the input HDR image data into output image data for display. The converter analyzes and tone maps HDR frames at a rate sufficient to allow output video to be generated at a desired frame rate while receiving the image data from frames of the input HDR video at an input frame rate.
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the teachings of Vondran Jr., Mertens, Vogels and Mandal.  Mertens improves Vondran Jr. image processing by using color improvement techniques while combing multiple image data to produce a high quality image output. Vogels improves the quality of the image processing system through the use of machine learning and neural networks. Mandal improves the image processing system through the use of meta data to improve the luminance of the images.

Regarding claim 15 Vondran Jr., and Mertens teaches everything above (see claim 1).  In addition, Vondran Jr., and Mertens do not teach but Mandal teaches wherein the blender is further configured to generate the first image data and the pixel map data for each frame. if the new metadata computed for each single input HDR frame in a sequence of images in HDR video were used to tone map that respective single frame, [Mandal para 0032]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694